DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 4, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the essential step between “determining transmissibilities between the relay sub-cells” and “determining transmissibilities between the base cells based on the determined transmissibilities between the relay sub-cells.”
Claims 2-15 are rejected based on their dependency upon rejected claim 1.
Claim 13 is unclear.  In particular, it appears from claim 12 that fault cells can be either cutted fault cells or non-cutted fault cells, the definition of a hybrid-interface fault cell as “interfacing with both the fault and the cutted cells” is not clear.  The term “fault” is not clear.  Furthermore, it is unclear what the purpose of limiting the height of the pseudo fault cells to the height of the portion of the hybrid-interface fault cells interfacing with the fault.  It appears that the cutted cells (that are interfacing the other portion of the hybrid-interface fault cells) are not a part of the fault.  However, this appears to contradict claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 8, 9, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vergnes et al, “Stochastic Simulations of Fault Relays and Induced Fault Transmissibility at Reservoir Scale – Method and Application,” 77th EAGE Conference & Exhibition 2015, 1 June 2015 (2015-06-01), XP055362669.
In re claim 1, Vergnes et al discloses a method of simulating fluid flow in a geological volume comprising a geological fault (i.e. see at least Abstract), the method comprising: generating a three dimensional grid of cells representative of the structure of the geological volume, the cells comprising base cells (i.e. see at least Method Section; Figure 2, “reservoir grid”); classifying a plurality of base cells as fault cells corresponding to the fault in the geological volume (i.e. see at least Method section, “faulted cells”); classifying one or more sets of cells as relay cell sets corresponding to assumed locations of relays within the fault in the geological volume (i.e. see at least Method section, “each stack of cells belonging to the same relay…,” Figure 2); generating a three dimensional relay grid of relay sub-cells in the place of each relay cell set, the relay sub-cells of each relay grid being representative of a relay structure within the geological fault and having a finer grid-cell dimension than that of the cells of the relay cell set (i.e. see at least Method section, “…a mini model is built…,” “From the footwall cells and its corresponding hanging wall cells, a grid of nine cells per layer is created with three cells per layer modeling the relay;” Figures 3 and 4); determining transmissibilities between the relay sub-cells (i.e. see at least Method section, “transmissibilities Tij;” Figure 4); and determining transmissibilities between the base cells based on the determined 
In re claim 3, Vergnes et al discloses wherein the classification of the one or more relay cell sets corresponds to a random spatial distribution of relay cell sets along the direction of the length of the fault (i.e. see at least Method section).
In re claim 4, Vergnes et al discloses wherein a poisson point process is employed in order to classify the one or more relay cell sets (i.e. see at least Method section).
In re claim 8, Vergnes et al discloses wherein one or more relay shape parameters are assigned to the relay cell sets and the calculation of the transmissibilities between the relay sub-cells takes into account the one or more relay shape parameters (i.e. see at least Method section).
In re claim 9, Vergnes et al discloses wherein the one or more relay shape parameters include width, length, and vertical extent of the relay (i.e. see at least Method section).
In re claim 14, Vergnes et al discloses inputting the method into a processing device (i.e. see at least Abstract and Introduction sections).
In re claim 15, Vergnes et al discloses inputting the method into a computer readable medium (i.e. see at least Abstract and Introduction sections).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vergnes et al, “Stochastic Simulations of Fault Relays and Induced Fault Transmissibility at Reservoir Scale – Method and Application,” 77th EAGE Conference & Exhibition 2015, 1 June 2015 (2015-06-01), XP055362669 as applied to claim 1 above, and further in view of Manzocchi et al, “Faults in conventional flow simulation models: a consideration of representational assumptions and geological uncertainties,” Petroleum Geoscience, vol. 14, no. 1, 1 February 2008 (2008-02-01), pages 91-110, XP055362634, GB, ISSN: 1354-0793, DOI: 10,1144/1354-079306-775.
Vergnes et al, as discussed above, does not explicitly disclose wherein the number of classified relay cell sets is determined based on the length of the fault represented by the fault cells.
However, Manzocchi et al discloses wherein the number of classified relay cell sets is determined based on the length of the fault represented by the fault cells (i.e. see at least Effects of fault relay zones section).
The advantage is to simplify the method (i.e. Effects of fault relay zones section).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method as taught by Vergnes et al with wherein the number of classified relay cell sets is determined based on the length of the fault represented by the fault cells as taught by Manzocchi et al in order to simplify the method.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vergnes et al, “Stochastic Simulations of Fault Relays and Induced Fault Transmissibility at Reservoir Scale – Method and Application,” 77th EAGE Conference & Exhibition 2015, 1 June 2015 (2015-06-01), XP055362669 as applied to claim 1 above, and further in view of Gorell (US Pub 2014/0214388).
Vergnes et al, as discussed above, does not explicitly disclose wherein: the vertical faces of the fault cells are vertically offset from the fault; and the fault cells comprise cutted fault cells and non-cutted fault cells, the cutted fault cells having a reduced height as compared to the height of the non-cutted fault cells.
However, Gorell discloses wherein: the vertical faces of the fault cells are vertically offset from the fault; and the fault cells comprise cutted fault cells and non-cutted fault cells, the cutted fault cells having a reduced height as compared to the height of the non-cutted fault cells (i.e. see at least Figures 9A-9C, 10).
The advantage is to simplify the method (i.e. paragraphs 0002-0017).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method as taught by Vergnes et al with wherein: the vertical faces of the fault cells are vertically offset from the fault; and the fault cells comprise cutted fault cells and non-cutted fault cells, the cutted fault cells having a reduced height as compared to the height of the non-cutted fault cells as taught by Gorell in order to simplify the method.

Allowable Subject Matter
Claims 2, 6, 7, 10, 11, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432.  The examiner can normally be reached on 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817